Citation Nr: 0623903	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  01-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) in 
prior rating decisions in August 1974 and May 1978.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

(The issue of whether there is clear and unmistakable error 
in a January 1990 Board decision is the subject of a separate 
decision of the Board.)

REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from February 1948 to 
August 1950, and from February 1951 to August 1953.  The 
appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO), in which the RO denied the appellant's claim 
of entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.  
 
In a December 2003 decision, the Board denied the claim of 
entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318.  Subsequently, in an August 2004 decision, the Board 
vacated the December 2003 Board decision on the grounds that 
there was an inextricably intertwined claim-that there is 
clear and unmistakable error (CUE) in a prior January 1990 
Board decision-and therefore, for due process reasons, a 
vacatur of the December 2003 Board decision was necessary.     

In connection with the August 2004 decision, at the same time 
the Board separately remanded the case to the RO with respect 
to issues of (1) entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 
1318, to include whether there is clear and unmistakable 
error (CUE) in prior rating decisions; and (2) whether the 
Board decision of January 30, 1990, that denied increased 
evaluations for service-connected disabilities and a total 
rating due to unemployability, should be revised or reversed 
on grounds of clear and unmistakable error.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318, to include a claim that there is clear and 
unmistakable error (CUE) in prior rating decisions.  
Essentially she contends that the veteran should have been 
awarded a total rating for at least ten years prior to his 
death.  In support of that, during the pendency of the appeal 
she raised a claim that there was clear and unmistakable 
error (CUE) in previous August 1974 and May 1978 rating 
decisions, in which the RO had denied entitlement to 
increased ratings for service-connected disabilities and 
denied entitlement to TDIU. 

The appellant raised the CUE claim during the pendency of the 
appeal on the DIC issue.  The claim of CUE had never been 
previously adjudicated by the RO and is not in appellate 
status.  The Board has determined that the claim of CUE is 
inextricably intertwined with the issue in appellate status 
(entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318).  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  

For this reason, in August 2004, the Board remanded this 
matter to the RO with instructions for the RO to adjudicate 
the claims of CUE in the August 1974 and May 1978 rating 
actions, and to then readjudicate the appellant's claim for 
DIC under the provisions of 38 U.S.C.A. § 1318 in light of 
the raised CUE claim.  

On remand, however, the Appeals Management Center (AMC) 
announced a decision of the CUE claims in a March 2005 
supplemental statement of the case (SSOC).  As these claims 
were not previously addressed in a statement of the case, the 
AMC's actions were in direct violation of 38 C.F.R. § 19.31, 
which mandates that in no case will a SSOC be used to 
announce decisions by the agency of original jurisdiction on 
issues not previously addressed in the Statement of the Case.   

In sum, the AMC has not afforded the appellant an opportunity 
to appeal by providing notice of her appellate rights 
regarding the CUE claims; therefore, the Board does not have 
jurisdiction to review, as part of the current appeal, the 
claims that there was CUE in the RO's August 1974 and May 
1978 rating actions.  See 38 C.F.R. §§ 19.30, 19.31.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant 
written notice that addresses the reasons 
and bases for the denial of the claims of 
clear and unmistakable error (CUE) in 
prior rating decisions in August 1974 and 
May 1978.  Such notice should include 
required information on the appellant's 
right to file an appeal within one year 
from the date of mailing of the notice of 
the adverse determination.  The RO should 
return the matters, concerning clear and 
unmistakable error in prior rating 
decisions in August 1974 and May 1978, to 
the Board only if the appellant initiates 
and completes an appeal in accordance with 
the provisions of 38 U.S.C.A. § 7105 (West 
2002)

2.  If no appeal is initiated and 
perfected as to the claims of CUE with 
respect to the RO's August 1974 and May 
1978 rating actions, then the RO should 
the case to the Board only with respect to 
the claim of entitlement o DIC under the 
provision of 38 U.S.C.A. § 1318.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



